Citation Nr: 1813270	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral foot disability. 

4.  Entitlement to service connection for a neurological disability of the right upper extremity, to include as secondary to a service-connected cervical spine disability. 

5.  Entitlement to service connection for a neurological disability of the left upper extremity, to include as secondary to a service-connected cervical spine disability.

6.  Entitlement to service connection for a neurological disability of the right lower extremity, to include as secondary to a service-connected lumbar spine disability. 

7.  Entitlement to service connection for a neurological disability of the left lower extremity, to include as secondary to a service-connected lumbar spine disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 2000 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2017, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran was assisted in her hearing by a seasoned representative who elicited all the pertinent testimony in support of the appeal.  A transcript of the hearing is associated with the claims file.  

The issues of a bilateral foot disability, a neurological disability of the right and left upper extremities, and a neurological disability of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At her November 2017 Board hearing, the Veteran, through her authorized representative, withdrew her appeal as to the issue of entitlement to service connection for bilateral hearing loss.  

2.  Resolving reasonable doubt in favor of the Veteran, her tinnitus is etiologically related to military noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawal of Bilateral Hearing Loss Claim 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by her authorized representative.  Id.  

At her November 2017 Board hearing, the Veteran's representative asked to withdraw her appeal on the issue of entitlement to service connection for bilateral hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issue, and the Veteran's claim must therefore be dismissed. 

B. Service Connection for Tinnitus 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1964, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system, and therefore a presumptive disability.  The Board notes that in Fountain v. McDonald, 27 Vet. App. 258 (2015), the United States Court of Appeals for Veterans Claims determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  

Alternatively, when a disease under 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed under 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that she began experiencing tinnitus during service in Kuwait after routinely being exposed to noise from jet engines while processing arriving soldiers on the flight line and while working around ammunition as a drill sergeant for two years.  Accordingly, the Board concedes noise exposure.  

The Veteran's February 2000 enlistment examination does not list hearing loss.  Additionally, no hearing issues were noted on a general medical examination conducted in April 2008, a few months prior to her separation from service.

In January 2014, the Veteran underwent a VA auditory examination.  She reported that she had recurrent tinnitus in both ears.  She indicated that she first noticed the tinnitus in 2007, and did not associate onset with any specific event.  She reported that her symptoms occurred a few days per week and typically lasted for about one hour.  The examiner opined that the Veteran's tinnitus is less likely than not (less than a 50 percent probability) caused by or a result of military noise exposure, but is rather likely due to her clinical hearing loss.  He reasoned that the Veteran experienced no hearing loss during military service and she did not associate tinnitus onset with any specific event.  

Also of record are the Veteran's VA outpatient treatment records.  The medical records reflect the Veteran reporting tinnitus symptoms.  

Based on the totality of the evidence of record, and by resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  The record clearly supports a finding that the Veteran was exposed to significant noise and acoustic trauma during her military service.  Although the VA audiology examiner found that the Veteran's tinnitus was not related to service in a January 2014 opinion, the examiner did not take into consideration the Veteran's contentions that she experienced acoustic trauma during service.  

The examiner's opinion was based on the fact that the Veteran did not report hearing loss during service and did not indicate onset was due to a specific event.  However, the examiner but did not address the Veteran's other statements of record detailing an in-service onset during her time in Kuwait experiencing routine exposure to jet engines while on the flight line and exposure to noise from ammunition while working as a drill sergeant for two years.  Thus, the VA examiner's rationale appears inconsistent with the remainder of the evidence of record, is based on an inadequate rationale, and therefore, is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Moreover, in statements of record, the Veteran reported that her tinnitus began in service and has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms that began in service.  

In sum, the Board finds that the Veteran experienced tinnitus coincident with her service in Kuwait and such has continued to the present time.  Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.  

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran additionally seeks entitlement to service connection for a bilateral foot disability, a neurological disability of the right and left upper extremities, and a neurological disability of the right and left lower extremities.  The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  

A. Bilateral Foot Disability 

The Veteran, through her representative, argues that although she was noted to have pes planus upon induction, this condition was asymptomatic and she did not experience any pain due to this condition prior to service.  She argues that she did not experience pain until around 2006 or 2007, but this was while she was in service.  Accordingly, the Veteran claims that she is entitled to service connection for a bilateral foot disability, other than pes planus on a direct basis; service connection for pes planus due to the aggravation of her disability beyond normal progression during service; or service connection for a bilateral foot disability secondary to a service-connected disability.  The Board notes that the Veteran is already service connected for bilateral calcaneal spurs.  

The Veteran's February 2000 enlistment examination notes mild, asymptomatic pes planus.  She was also provided a general medical examination in April 2008, a few months prior to separation from service.  During the examination, she reported experiencing foot pain starting in 2006.  She reported not experiencing any problems prior to service.  

The Veteran was also provided a general VA examination in February 2010.  She reported having the foot problem since 2007 and attributed the condition to constant hiking and exercise during service.  The examiner indicated that X-rays taken of the right and left foot revealed bilateral pes planus.  The examiner further indicated, "[f]or the VA established diagnosis of BILATERAL CALCANEAL SPURS, the diagnosis is changed to bilateral pes planus."  The examiner reasoned that this change is a result of a progression of the previous diagnosis, and based this opinion on the subjective history of the condition and on the objective foot examination.  The examiner did not provide an opinion as to a nexus between the Veteran's bilateral foot disability and service.  

In January 2014, the Veteran was provided a VA examination for her bilateral foot condition.  She claimed that her bilateral pes planus existed prior to service and was aggravated beyond its natural progression by service.  The examiner provided a diagnosis of mild, asymptomatic pes planus and plantar fasciitis.  The examiner opined that the bilateral foot disability is less likely than not (less than a 50 percent probability) proximately due to or the result of the Veteran's service connected heel disability.  The examiner reasoned that there is no medical evidence to suggest that heel spurs lead to pes planus.  He further indicated that the opinion from the February 2010 examiner is not well grounded by facts.  The examiner further opined that the claimed bilateral foot disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner reasoned that there is no evidence that pes planus was aggravated beyond normal progress by military service and that the Veteran has mild, asymptomatic pes planus.  

Once VA undertakes the effort to provide an examination, or obtain an opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board determines that the January 2014 examination was inadequate.  The January 2014 examiner's opinion was conclusory as he did not provide a rationale for his conclusion.  Further, the examiner did not take into consideration the Veteran's statements and reports of the onset of foot pain in service.  Moreover, the record is unclear as to the diagnosis of the Veteran's bilateral foot disability, as the February 2010 examiner indicated that the Veteran's bilateral calcaneal spurs "progressed" to bilateral pes planus.  

Thus, a remand for a new examination is necessary to establish the nature and etiology of the Veteran's bilateral foot disability.  

B. Neurological Disabilities 

The Veteran claims that she has a neurological disability of the right and left upper extremities, which is secondary to her service-connected cervical spine disability, and a neurological disability of the right and left lower extremities, which is secondary to her service-connected lumbar spine disability.  The Veteran has not been provided a VA examination for a neurological disability. 

VA must provide a medical examination when there is evidence of the following:  (1) a current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease; and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon, 20 Vet. App. at 83.  

No neuritis was listed on the Veteran's February 2000 enlistment examination.  However, service treatment records contain a March 2004 notation of low back pain radiating to the legs which was noted to be worse on the right side.  The Veteran reported that the pain began while filling sand bags in Kuwait.  The physician noted that since this event, she has had chronic persistent nagging right leg sciatica with intermittent S1 paresthesia.  Service treatment records also include notations from April 2004 indicating numbness, stiffness, and tingling of the right leg, as well as a notation of "lumbar radiculopathy."  Furthermore, notations in October and December 2007 indicate a history of nerve root damage.  On a general medical examination conducted in April 2008, a few months prior to her separation from service, it was noted that the Veteran's cranial nerves, motor function, sensory function, deep tendon reflexes were intact and appropriate with the exception that the Veteran's right arm was numb on extension.  

Also of record are VA outpatient treatment records.  Medical records reflect reports of tingling and numbness in both arms, as well as reports of radiculopathy.  Additionally, the records indicate that the Veteran is receiving medical treatment for chronic pain.  

As the Veteran presented with neurological systems in service, and has not been afforded a VA examination to determine the current nature and etiology of the claimed neurological disabilities, she must be provided such an examination on remand.  See McClendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records related to the claims on appeal.  

2.  The Veteran should be afforded an appropriate examination to determine the nature and etiology of her bilateral foot disability and any neurological disability of the upper and lower extremities.  

The electronic claims file should be made available to and reviewed by the examiner.  This record review should be noted in the examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following examination and review of the claims file, the examiner should provide opinions on the following:  

(a)  Identify any currently diagnosed bilateral foot disabilities.  The examiner is requested to distinguish any diagnosed bilateral foot disability from the already service-connected bilateral calcaneal spurs.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed bilateral foot disability is related to the Veteran's period of service.  

If the Veteran is diagnosed as having bilateral pes planus, the examiner is asked to provide an opinion as to whether her preexisting pes planus was aggravated during her period of active duty.

If any foot disabilities other than bilateral calcaneal spurs are diagnosed, the examiner is also asked to provide an opinion as to secondary service connection.  In other words, to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any bilateral foot disability was caused OR aggravated by her service-connected bilateral calcaneal spurs.

(b)  Identify any currently diagnosed neurological disability of the right and left upper extremity.  

If such a diagnosis is found, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed neurological disability of the right and left upper extremities have been caused OR aggravated by a service-connected disability (namely, her service-connected cervical spine disability).  

(c)  Identify any currently diagnosed neurological disability of the right and left lower extremities.  

If such a diagnosis is found, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed neurological disability of the right and left lower extremities have been caused by an injury in service (specifically, the injury the Veteran sustained while filling sand bags in Kuwait) OR aggravated by a service-connected disability (namely, her service-connected lumbar spine disability).  

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.

3.  Thereafter, readjudicate the issues on appeal based on all the evidence of record, and if any benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case.  The Veteran should be provided a reasonable period to respond before the case is returned to the Board for review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


